--------------------------------------------------------------------------------

Exhibit 10.8
 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this "Agreement") is made this 10th day of
October, 2012, between Dr. Victor Castaño ("Seller") and Nano Labs Corp.
(“Purchaser").
 
Recitals
 
Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, the assets described below in accordance with the terms and conditions
of this Agreement.
 
Agreement
 
IN CONSIDERATION of the mutual promises and covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
1.             Sale of Assets.
 
1.1           Assets. Seller shall sell, assign, transfer, and deliver to
Purchaser, and Purchaser shall purchase and accept at Closing, all rights and
assets related to Seller’s Nano Coatings Technology (the “Assets”) including but
not limited to:
 
(a)     All plans, specifications, drawings, concepts, designs, engineering
studies and reports, test results, models, manufacturing processes and
flowcharts;
 
(b)     All raw materials, supplies, work in progress, finished product and
lists of suppliers;
 
(c)     All software programs and software code relating thereto, if any and all
copies and tangible embodiments of the software programs and software code (in
source and object code form), together with all documentation related to such
programs and code;
 
(d)     All Intellectual Property Rights including but not limited to all
intellectual property listed on Exhibit A, patent applications, patents,
trademarks, trade names, copyrights, exercisable or available in any
jurisdiction of the world, and the exclusive right for Purchaser to hold itself
out to be the successor to the Nano Coatings Technology business of Seller;
 
(e)     All licenses to the Assets and properties of third parties (including
licenses with respect to Intellectual Property Rights owned by third parties);
 
(f)     Claims, causes of actions, royalty rights, deposits, and rights and
claims to refunds (including tax refunds) and adjustments of any kind (including
rights to set-off and recoupment), and insurance proceeds;
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(g)     All Internet domain names and registrations that are held or owned by
Seller that relate or refer to the business or Assets;
 
(h)     All franchises, permits, licenses, agreements, waivers, and
authorizations from, issued, or granted by any Governmental Authority;
 
(i)     Copies of marketing and sales information, including pricing, and
customer lists.
 
1.2           The Assets will be sold free and clear of any liens or
encumbrances.  Purchaser will not assume any of the liabilities of the Seller.
 
1.3           Assignment. All Assets referenced herein shall be conveyed and
transferred by means of a General Assignment, and/or a Patent, Trademark or
Copyright assignment, as appropriate.
 
2.             Purchase Price and Terms. The Purchase Price shall be 101,000,000
shares of common stock of Nano Labs Corp. at $0.001 per share, which will be
issued to Seller at closing.
 
3.             Representations and Warranties of Seller. The Seller represents
the following to the Purchaser:
 
3.1           Authority. Seller has the full power and authority to enter into
this Agreement and to conclude the transaction described herein, and no other
contract or agreement to which he is a party prevents him from concluding the
transaction described herein. The execution of this Agreement and the
performance by Seller of the actions contemplated by this Agreement will not
result in a default under the terms of any agreement to which Seller is a party.
 
3.2           Non-infringement. Seller’s rights to the Assets, including all
Intellectual Property Rights, do not infringe on any other person’s intellectual
property, including patent applications, patents, trademarks and copyrights.
 
3.3           Title to Assets. Seller has full title to the Assets and at
Closing Purchasershall receive full title, possession and control of the Assets,
free and clear of any liens or encumbrances.
 
3.4           Litigation. There is no litigation or proceeding, threatened or
pending, against or relating to Seller; nor does the Seller know or have
reasonable grounds to know the basis of any such action or proceeding.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
4.             Representations and Warranties of Purchaser.
 
4.1           Standing. Purchaser is a corporation duly organized and existing
and in good standing under the laws of the State of Colorado and is authorized
and entitled to carry on its business in Colorado.
 
4.2           Authority. Purchaser has the full power and authority to enter
into this Agreement and to conclude the transaction described herein, and no
other contract or agreement to which it is a party prevents it from concluding
the transaction described herein. The execution of this Agreement and the
performance by Purchaser of the actions contemplated by this Agreement will not
result in a default under the terms of its organizational documents, bylaws or
any agreement to which Purchaser is a party.
 
4.3           Litigation. To the best of Purchaser’s knowledge, there is no
litigation or proceeding, threatened or pending, against or relating to
Purchaser; nor does the Purchaser know or have reasonable grounds to know the
basis of any such action or proceeding.
 
5.            Obligations at Closing.
 
5.1           Execution and Delivery of Documents. At Closing, Seller and
Purchaser shall execute and deliver all such instruments and take all such other
action as either party may reasonably request from time to time, in order to
effect the transaction provided for herein. The parties shall cooperate with
each other in connection with any steps to be taken as part of their respective
obligations under this Agreement. This obligation shall extend to any matters
arising after Closing which bear upon their respective obligations under this
Agreement.
 
5.2           Costs and Expenses. Each party hereto shall bear its own costs and
expenses incurred in connection with the negotiation, preparation, and
performance under this Agreement, and all matters incident thereto, excepting as
otherwise set forth herein.
 
5.3           Sales and Use Tax. Purchaser hereby acknowledges and agrees to pay
for any and all sales and use taxes payable to local or state jurisdictions that
may arise as a result of the sale of the Assets described herein.
 
5.4           Appointment of Director. At closing Purchaser shall cause Dr.
Victor Castano to be appointed a director and Chief Technological and Scientific
Officer of Nano Labs Corp.
 
6.             Post-Closing Survival. All the representations, warranties and
covenants made in this Agreement shall be correct, accurate and effective at
Closing, and shall survive the Closing.
 
7.             Default and Remedies
 
7.1           Purchaser's Default.
 
(a)     Seller may elect to treat this Agreement as terminated.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)     In the alternative, Seller may elect to treat this Agreement as being in
full force and effect, and Seller shall have the right to an action for specific
performance or damages, or both.
 
7.2           Seller's Default.
 
(a)     Purchaser may elect to treat this Agreement as terminated.
 
(b)     In the alternative, Purchaser may elect to treat this Agreement as being
in full force and effect, and Purchaser shall have the right to an action for
specific performance or damages, or both.
 
7.3          Arbitration. Any dispute which arises under this Agreement shall be
submitted to binding arbitration in Denver, Colorado pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. The Arbitration Panel
shall award to the prevailing party all reasonable costs and expenses, including
reasonable atttorneys’ fees, as determined by the Arbitration Panel.
 
8.             General Provisions.
 
8.1           Entire Agreement. This Agreement contains the entire understanding
of the parties with regard to the subject matter hereof and no warranties,
representations, promises or agreements have been made between the parties other
than as expressly herein set forth, and neither Purchaser nor Seller shall be
nor are they bound by any warranties, representations, promises or agreements
not set forth herein. This Agreement cannot be modified except in writing by all
of the parties hereto.
 
8.2           Binding Effect. Upon execution, this Agreement shall be absolutely
binding and fully enforceable and shall inure to the benefit of the parties
hereto, their successors, personal representatives and heirs.
 
8.3           Notices. All notices as may be required by this Agreement shall be
sent to the respective parties at the addresses set forth below. The place of
notice may be modified by appropriate registered or certified mailing to the
parties.
 
 

  To Seller at:  3a. de Cedros No. 302     Col. Jurica     Querétaro, Querétaro
76100               To Purchaser at:  Calle 4, #37     Fraccionamiento
Industrial Alce Blanco     Municipality of Naucalpan     Estado de Mexico CP
53520

 
 
 
4

--------------------------------------------------------------------------------

 
 
 

  With a copy to:  Hart & Trinen, LLP     1624 Washington St.     Denver, CO
80203     Telephone: (303) 839-0061     Fax: (303) 839-5414

 
8.4           Time of Possession. Purchaser shall have title and shall be deemed
to be in possession of the Assets on the day and time of Closing. All things of
value shall be delivered at Closing.
 
8.5           Exclusive Dealing. Seller shall not, directly or indirectly,
through an owner, employee or agent, offer to or enter into any agreement to
sell the Assets to anyone other than Purchaser, encourage inquiries or offers
from anyone but Purchaser for the sale of the Assets unless the Closing of this
Agreement fails to occur by , 2012.
 
8.6           Severability. In the event that any of the provisions, or portions
thereof, of this Agreement are held to be unenforceable or invalid by any court
or tribunal of competent jurisdiction, the validity and enforceability of the
remaining provisions, or portions thereof, shall not be affected thereby and
effect shall be given to the intent manifested by the provisions, or portions
thereof, held to be enforceable and valid.
 
8.7           Right to Counsel. Purchaser and Seller hereby acknowledge that
they have every right to consult a licensed attorney, CPA and/or consultant and
have done so to the extent they consider necessary.
 
8.8           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Colorado.
 
8.9           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, including fax
signatures, but all of which together shall constitute one and the same
document.
 
9.            Closing. The Closing of this Agreement shall occur on or before
______________, 2012. The Closing will take place at the offices of
______________, at ___________________, at a time mutually agreed between the
Parties. Unless the Closing takes place by, 2012, this Agreement will be null
and void.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
THE ABOVE TERMS AND CONDITIONS ARE HEREBY APPROVED AND ACCEPTED:
 
THE UNDERSIGNED EXPRESSLY ACKNOWLEDGE FULLY READING, UNDERSTANDING AND RECEIVING
A TRUE COPY OF THIS DOCUMENT.
 
 
PURCHASER:
 
NANO LABS CORP.
a Colorado corporation
 

By: /s/ Bernardo Camacho Chavarria      
Bernardo Camacho Chavarria, Chief Executive Officer 
  October 10th, 2012         Date  

 
 
 
SELLER:
 

By: /s/ Dr. Victor Castaño       
Dr. Victor Castaño 
  October 10th, 2012         Date  

 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------